Citation Nr: 0728458	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which established service connection for bilateral 
hearing loss, evaluated as zero percent disabling 
(noncompensable) effective September 4, 2003.

The veteran provided testimony at a hearing before the 
undersigned at a December 2006 hearing.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

The Board notes that the veteran initially perfected an 
appeal on the issue of whether the July 2004 rating decision 
was the product of clear and unmistakable error (CUE).  
However, the veteran withdrew his CUE claim at the December 
2006 hearing.  See 38 C.F.R. § 20.204.

The Board further notes that the veteran submitted a timely 
Notice of Disagreement (NOD) to a February 2004 rating 
decision's denial of service connection for tinnitus.  
However, no timely Substantive Appeal was submitted after a 
Statement of the Case (SOC) was promulgated in July 2004.   
See 38 CFR §§ 20.200, 20.302.  Accordingly, this issue is not 
currently before the Board.

For the reasons stated below, the veteran's claim for a 
compensable rating for his hearing loss is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



REMAND

At the December 2006 hearing, the Board acknowledged that the 
veteran had previously filed an NOD with respect to the issue 
of increased rating for hearing loss, and no SOC had been 
issued with respect to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

For these reasons, the appeal is REMANDED for the following:

The RO should issue to the veteran and 
his representative a SOC on the issue of 
entitlement to a compensable rating for 
bilateral hearing loss.  They should be 
advised of the time period in which to 
perfect an appeal.

The case should then be returned to the Board for further 
appellate consideration provided the veteran perfects an 
appeal as to this service connection claim.  The purpose of 
this remand is to ensure procedural due process to the 
veteran.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



